Exhibit 10.2 HALLMARK VENTURE GROUP, INC. 18482 Park Villa Place Villa Park, California 92861 (714) 538-5214FAX (714) 538-3146 Cashmanrob@aol.com April 20, 2013 NOTE This Agreement made on the 20th day of April 2013, between Hallmark Venture Group, Inc. and Sports Stix Inc. Hallmark Venture Group Inc. agrees to loan monies to Sport Stix Inc.from time to time on an open account basis. The money advances will be at no interest and may be repaid from time to time as fundsfrom the company are available. Hallmark Venture Group, Inc. By/s/Robert L. Cashman Sport Stix Inc. By /s/Charles Todd
